Citation Nr: 1740509	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart condition, including hypertension and coronary artery disease (CAD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011 and June 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Chicago, Illinois, respectively.

In March 2017, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.

The Veteran was previously denied service connection for hypertensive cardiovascular disease in a rating decision dated July 1974.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, in light of the liberalizing law adding ischemic heart disease to the list of conditions presumed to be associated with herbicide exposure, VA must reconsider the Veteran's claim on a de novo basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (finding that where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989); 38 C.F.R. § 3.816 (2016).

The issue of service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus cannot be reasonably disassociated from the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Veteran argues that his tinnitus is a result of his inservice noise exposure.  Tinnitus is recognized as a disorder being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran reported during the December 2010 VA examination that he had tinnitus.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

The record shows that the Veteran was attached to a unit, Attack Squadron 215, and the RO in an August 2013 deferred rating decision stated that the Veteran's military occupation specialty was aviation ordnanceman, which has a "high" probability of noise exposure.  The Veteran reported during the March 2017 hearing of having excessive noise exposure when there was an explosion aboard the USS Enterprise and could not hear well until the next day.  The record shows that he received a letter of commendation for his participation in responding to that incident.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.    

Service treatment records are silent for any complaints of tinnitus.  The Veteran reported having ringing in his ears since service.  During a December 2010 VA examination, the examiner noted the Veteran's exposure to loud noise in service, including the explosions aboard the USS Enterprise, and opined that given that the Veteran noticed ringing shortly after separation, his assignment to hazardous duty on the flight deck and the explosion aboard the ship, it was as likely as not that tinnitus was due to military noise exposure.  However, the examiner noted that the file was not available for review at the time of the December 2010 opinion.  In a June 2012 addendum, the examiner stated that the record was reviewed and changed the opinion finding that it was less likely that the tinnitus was due to military noise exposure given the pre-military noise exposure as a sheet metal worker, there was no mention of tinnitus in the claim file, the Veteran did not file for tinnitus with previous claims in 1974 and 1983 and he had a history of significant occupational noise exposure.  

The Veteran explained during the March 2017 hearing that he did not have pre-military noise exposure.  He did not work as a sheet metal worker, but as a janitor in a metal plant after closing, which did not expose him to loud noise.  Review of the record only shows a place of employment at Acme Metal Production in the service personnel records, which does not include the type of work he did while employed there.  Further, the Veteran testified that his post-service occupations included working for the Internal Revenue Service and running a sandwich shop.  

The Board finds that, resolving reasonable doubt in the Veteran's favor, service connection in this case is warranted for tinnitus.  As previously stated, tinnitus is recognized as being capable of lay observation.  See Charles, 16 Vet. App. at 374.  The VA examiner initially opined that the Veteran's tinnitus was the result of military noise exposure, which was accurately reported during that examination and supported by the records.  The examiner then changed that opinion in an addendum after reviewing the claim file finding that tinnitus was not likely due to military noise exposure.  The Board finds, however, that the opinion contained in the June 2012 addendum is not adequate as sufficient underlying rationale was not provided nor was it supported by the record.  The examiner failed to specify what significant occupational noise exposure the Veteran had post service and, as previously stated, the examiner's finding of pre-service noise exposure is not supported by the record and, therefore, inaccurate.  The Board finds the June 2012 addendum opinion was based on speculation and did not provide any rationale for the conclusion reached regarding tinnitus.  Moreover, the Veteran was exposed to acoustic trauma in service and stated that he noticed problems hearing following the explosions and ringing in his ears shortly after separation.  His statements are found to be competent and credible, and the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the current tinnitus cannot be reasonably disassociated with his military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran claims that his diagnosed heart condition is caused by exposure to Agent Orange during his service aboard the USS Enterprise in Vietnam.  He stated that he was part of a mission to recover a plane that crashed in Vietnam.

The National Personnel Records Center (NPRC) stated in November 2010, that the Veteran was attached to a unit, Attack Squadron 215, that could have been attached to a ship or to shore.  The unit was credited with Vietnam service from March 30, 1969 to April 18, 1969; May 22, 1969 to May 24, 1969; May 29, 1969 to June 17, 1969; and June 15, 1971 to June 20, 1971.  In a letter dated October 2013, C.R.O. stated that he was attached to the same unit as the Veteran and on June 8, 1969, they lost an A7B plane in Vietnam.  The squadron sent a maintenance crew ashore to recover working parts from the plane and the Veteran was a member of that crew sent ashore.  In April 2011, the U.S. Army Joint Services Records Research Center (JSRRC) stated that the Veteran's squadron was aboard the USS Enterprise, which conducted two special operations on Yankee Station in the Gulf of Tonkin from March 31, 1969 to April 16, 1969 and from May 31, 1969 to June 16, 1969.  This supports the October 2013 statement that the ship the Veteran was serving on was near Vietnam on the date the Veteran claims to have gone ashore in Vietnam.  The JSRRC also stated that the ships the Veteran served on did launch and recover aircraft, but destination and personnel names were not included in deck logs.  The Board finds that further development is necessary to verify that the Veteran did in fact go ashore, which includes obtaining unit records and ship logs with dates of when aircraft were recovered as indicated in the April 2011 statement.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016). 

An examination is also necessary regarding the claim for service connection for a heart condition.  The record shows that the Veteran was diagnosed during an October 1974 VA examination as having hypertension.  A 2010 private treatment record shows that he has also been diagnosed as having CAD.  As the Veteran was diagnosed with hypertension only 2 years following separation from service, the Board finds that a medical opinion is necessary in order to determine whether hypertension began in service.  Accordingly, a remand is necessary in order to obtain that examination.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Contact the U.S. Army Joint Services Records Research Center (JSRRC), and any other organization that would have possession of relevant documents indicating whether or not members of the Veteran's unit, Attack Squadron 215, were engaged in a mission to recover parts from a plane in Vietnam in June 1969.  Deck logs from the USS Enterprise and unit records from Attack Squadron 215 from June 1969 should also be obtained.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of the currently diagnosed heart conditions, including hypertension and CAD.  The claim file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed heart conditions, including hypertension and CAD, had their onset during or are otherwise related to active service.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


